                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


RONNIE JONES, # M-13130,                   )
                                           )
                     Petitioner,           )
                                           )
       vs.                                 )              Case No. 20 C 5769
                                           )
DEANNA BROOKHART, Warden,                  )
                                           )
                     Respondent.           )


                        MEMORANDUM OPINION AND ORDER

MATTHEW F. KENNELLY, District Judge:

       Ronnie Jones was convicted of solicitation of murder and solicitation of murder

for hire on February 19, 2005 following a jury trial, and the trial judge sentenced him to

thirty-three years imprisonment for seeking to have his former girlfriend killed. He

appealed to the Illinois Appellate Court, which affirmed the judgment on May 14, 2012

but granted him presentence custody credit that he had requested. People v. Jones,

No. 1–10–1248, at ¶ 2 (Ill. App. Ct. 2012). The Illinois Supreme Court denied Jones's

petition for leave to appeal (PLA) on September 26, 2012. People v. Jones, 979 N.E.2d

883 (Ill. 2012).

       Jones then filed a pro se petition for post-conviction relief in the Circuit Court of

Cook County. The court clerk received the petition on May 16, 2013, but Jones had

placed it in the prison mail system on March 13, 2013. A circuit court judge denied

Jones's petition on July 3, 2013; the Illinois Appellate Court affirmed on February 13,

2015, People v. Jones, No. 1-13-2516 (Ill. App. Ct. 2015); and the Illinois Supreme
Court denied Jones's PLA on May 27, 2015. People v. Jones, 32 N.E.3d 676 (Ill.

2015)).

       While his petition for post-conviction relief was pending, Jones filed, on April 9,

2014, a pro se petition to vacate the judgment in his criminal case. The petition was

"dismissed off call" on May 9, 2014. Jones later filed a motion for leave to file a late

notice of appeal from that order, which was denied on January 8, 2015.

       On February 14, 2017, Jones filed a pro se habeas corpus petition in the Circuit

Court of Cook County. A circuit court judge denied the petition on March 10, 2017; the

Illinois Appellate Court affirmed on January 17, 2020, People v. Jones, No. 1-17-1954

(Ill. App. Ct. 2020); and the Illinois Supreme Court denied Jones's PLA on May 27,

2020. People v. Jones, 147 N.E.3d 705 (Ill. 2020).

       Jones filed the present pro se petition for habeas corpus under 28 U.S.C. § 2254

on September 25, 2020. He asserts the following claims: (1) probable cause was

established through false statements; (2) he was improperly denied an evidentiary

hearing regarding perjured testimony; (3) he was never formally charged, resulting in an

illegal arrest; (4) he was denied a probable cause hearing; delays in the (5)

arraignment, (6) hearing, and (7) indictment violated his due process rights; (8) there

was improper delay in reviewing and sealing evidence; (9) he was denied a prompt

probable cause hearing; (10) his trial and appellate counsel rendered ineffective

assistance counsel; (11) there was an improper indictment; and (12) there was a failure

to adhere to the Illinois Code of Criminal Procedure. Respondent has moved to dismiss

the petition as time-barred.




                                             2
                                        Discussion

       A person imprisoned by reason of a judgment entered by a state court may

petition for a writ of habeas corpus if the state court's decision "was contrary to, or

involved in an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States" or "was based on an

unreasonable determination of the facts in light of the evidence presented in the State

court proceedings." Schmidt v. Foster, 911 F.3d 469, 476-77 (7th Cir. 2018).

       Under 28 U.S.C § 2244(d)(1), there is a one-year time limit for filing a habeas

corpus petition. The one-year clock starts from the "date on which the judgment

became final by the conclusion of direct review or the expiration of the time seeking

such review." 28 U.S.C. § 2244(d)(1)(A). The clock does not begin to run until after the

ninety-day period when a petition for certiorari may be filed on direct review even if (as

in this case) the habeas corpus petitioner did not file such a petition. Anderson v.

Litscher, 281 F.3d 672, 674-75 (7th Cir. 2002). The one-year clock stops during the

time "a properly filed application for State post-conviction or other collateral review with

respect to the pertinent judgement or claim is pending." 28 U.S.C. § 2244(d)(2). The

clock then starts again as soon as the state's highest court issues a final ruling on the

post-conviction proceedings; the stoppage of the clock on collateral review does not

include the time available to petition the U.S. Supreme Court for certiorari. Lawrence v.

Florida, 549 U.S. 327, 331, 337 (2007).

       Any state collateral or post-conviction proceedings that stop the one-year clock

"exclude particular time from the [one] year" during which the federal habeas petition

can be filed; such proceedings do "not restart that year." De Jesus v. Acevedo, 567



                                              3
F.3d 941, 943 (7th Cir. 2009). Finally, any state collateral proceedings that begin after

the one-year limit for federal habeas petitions has expired are "irrelevant" for stopping

the clock. Id.

       Jones's direct review of his conviction was finalized by the Illinois Supreme Court

on September 26, 2012. After adding the ninety days during which he could have

petitioned for review by the Supreme Court, the time for seeking direct review expired

on December 25, 2012, and the one-year period for Jones to file a habeas corpus

petition in federal court began on that date. Anderson, 281 F.3d at 674-75.

       The clock paused when Jones petitioned for post-conviction review on March 13,

2013, after seventy-seven days of the one-year limitations period had elapsed. The

clock started again once the Illinois Supreme Court denied Jones's PLA on the post-

conviction petition, May 27, 2015; as noted earlier, the time to petition the Supreme

Court for certiorari on collateral review does not stop the clock. Lawrence, 549 U.S. at

331.

       Once the clock resumed again on May 27, 2015, Jones had 288 days remaining

on the one-year period, as the post-conviction proceedings stopped but did not reset the

time limit. De Jesus, 567 F.3d at 943. For this reason, the one-year period for filing a

federal habeas corpus petition expired on March 10, 2016.

       During the post-conviction proceedings, Jones also filed a petition for relief from

judgment in the Circuit Court of Cook County on March 26, 2014. This petition,

however, was pending at the same time as Jones's post-conviction petition, and the

proceedings on the petition for relief from judgment ended in January 2015, while

proceedings on his state post-conviction petition were still ongoing. Concurrent state



                                             4
post-conviction proceedings do not add to the tolled time; rather, the clock begins to run

again following the conclusion of the latest of the pending collateral proceedings. See

Carpenter v. Douma, 840 F.3d 867, 869 (7th Cir. 2016) (starting the statutory clock at

the conclusion of collateral review when that proceeding was concurrent with direct

review, rather than adding tolled time from the collateral review to the one-year limit).

Because the entire proceeding Jones's petition for relief from judgment occurred while

the post-conviction review was pending, the petition for relief from judgment does not

add to the tolled time under section 2244(d)(2).

       Jones also filed a petition for habeas corpus in state court on February 14, 2017.

This proceeding is of the type that would suspend the running of one-year limitations

period, as it was "properly filed . . . collateral review with respect to the pertinent

judgment." 28 U.S.C. § 2244(d)(2); see Simms v. Acevedo, 595 F.3d 774, 776-77 (7th

Cir. 2010) (resuming the one-year limitations period after the Illinois Supreme Court

denied a PLA on a properly-filed state habeas corpus petition).

       Accordingly, if the one-year clock had still been running when Jones filed the

state habeas corpus petition in February 2017, it would have stopped until the Illinois

Supreme Court denied Jones's PLA on that petition, namely, until May 27, 2020. But by

the time Jones filed the state habeas corpus petition, his one-year federal habeas

corpus time limit had already expired about eleven months earlier, in March 2016. Thus

the state habeas corpus petition is irrelevant for purposes of calculating the timeliness

of Jones's federal habeas corpus petition. De Jesus, 567 F.3d at 943.

       In sum, when Jones filed his federal habeas corpus petition on September 25,

2020, that was four years, six months, and fifteen days beyond the expiration of the



                                               5
one-year limit under 28 U.S.C. § 2244(d)(1).

       A habeas corpus petition that is filed after expiration of the statutory limitations

period may be timely by way of equitable tolling. See Holland v. Florida, 560 U.S. 631,

634 (2010). In order for equitable tolling to apply, the petitioner must show "(1) that he

has been pursuing his rights diligently, and (2) that some extraordinary circumstance

stood in his way and prevented timely filing." Id. at 649 (internal quotation marks and

citation omitted). Jones bears the burden of establishing both of these points. Socha v.

Boughton, 763 F.3d 674, 683 (7th Cir. 2014). Though the bar is high, it is not

impossible to clear, and it depends on "the entire hand the petitioner was dealt." Id. at

684-86.

       Jones argues that he faced extraordinary circumstances justifying the delay in

filing his habeas petition on time. Qualifying circumstances must be "both extraordinary

and beyond [the petitioner's] control." Lombardo v. United States, 860 F.3d 547, 552-53

(7th Cir. 2017) (quoting Menominee Indian Tribe of Wis. v. United States, 577 U.S. 250,

257 (2016)).

       First, Jones references the difficulty of adhering to court procedures while

incarcerated. The fact of incarceration, however, does not qualify as an extraordinary

circumstance. Johnson v. McCaughtry, 265 F.3d 559, 566 (7th Cir. 2001). Like Jones,

the petitioner in Johnson argued that the "circumstances of incarceration make it difficult

for a prisoner-petitioner to ensure that petitions are filed on a timely basis." Id. at 556.

The court determined, however, that because petitions for habeas corpus are almost

always submitted by a person in custody, this does not constitute an extraordinary

circumstance. Id. Although Jones points out that he has been imprisoned in his current



                                              6
facility since October 2014 and has struggled to receive assistance to file his petition, he

has not shown that his circumstances are any more severe than those of any

incarcerated habeas corpus petitioner.

       Jones also describes his lack of familiarity with the legal system as a basis for

equitable tolling. He has proceeded pro se for a majority of his appeals and, as he puts

it, has needed to "fend for himself." Like being in custody, however, this is true of most

habeas corpus petitioners and "thus by definition is not 'extraordinary.'" Gray v.

Zatecky, 865 F.3d 909, 912-13 (7th Cir. 2017). This argument does not advance the

case for equitable tolling.

       Jones also argues that he was unable to file a timely petition due to the lack of

access to the prison law library. The Seventh Circuit has held, however, that "limited

access to the prison law library is not grounds for equitable tolling." Tucker v. Kingston,

538 F.3d 732, 735 (7th Cir. 2008). Rather, the petitioner must be "almost totally

deprived of meaningful library access" for there to be an extraordinary circumstance

warranting equitable tolling. Gray, 865 F.3d at 913 (comparing Gray, who had 43 days

and limited library access to file a habeas corpus petition, with the petitioner in Socha v.

Boughton, who was in administrative segregation during the few days he could file his

petition). And the petitioner must show that the lack of access to a law library impeded

his filing of a habeas corpus petition before its due date. See United States ex rel.

Ames v. Lemke, No. 13 C 2826, 2013 WL 5718206, at *2 (N.D. Ill. Oct. 21, 2013).

       Jones asserts multiple difficulties that he says affected the usefulness of the

prison law library. Specifically, he describes a cumbersome process to request case

law that takes up to thirty days just to get one case; five different head library clerks,



                                              7
which he says has affected the continuity of service; further restriction of library access

due to extensive lockdowns at the prison; lack of access to his own storage boxes to

retrieve case law and correspondence, etc., since the summer of 2019; and the closure

of the law library since March 2020 due to the COVID-19 pandemic. But these events

all took place after the one-year deadline for Jones to file a federal habeas corpus

petition ran out in March 2016. Thus they have no impact on the timeliness of Jones's

petition. See Ames, 2013 WL 5718206, at *2.

       Jones also argues that he received ineffective assistance of counsel that

impeded his appeals and petitions. He contends that his appointed trial and appellate

counsel were "completely ineffective." Reply to Resp.'s Mot. to Dismiss ¶ 7. But the

Seventh Circuit has distinguished between ineffective-assistance-of-counsel claims that

relate to the filing of a habeas petition, which may be considered as a basis for

equitable tolling, and ineffective assistance of trial counsel claims, which are not.

Lombardo, 860 F.3d at 552-53, 557-58. Ineffective assistance of counsel claims that

concern the trial proceedings and direct appeal are not relevant for purposes of

equitable tolling when, as in this case, there is no indication that counsel's

ineffectiveness interfered with the timely filing of a habeas corpus petition. See United

States ex rel. Topps v. Chandler, No. 12 C 3028, 2013 WL 1283812, at *6 (N.D. Ill. Mar.

26, 2013); see also Coleman v. Gaetz, No. 09 C 8008, 2010 WL 3802360, at *4 (N.D.

Ill. Sept. 27, 2010).

       Jones contends that his trial and appellate counsel failed to raise claims and fight

effectively for him, leaving him without "adequate professional assistance." Reply to

Resp.'s Mot. to Dismiss, ¶ 8. But Jones cites nothing connecting these attorneys'



                                             8
alleged failings to the timely filing of his federal habeas corpus petition. This renders his

ineffective assistance of counsel argument inapplicable to the question of equitable

tolling. See Lombardo, 860 F.3d at 557-58.

       The other requirement needed to support equitable tolling is the petitioner's

reasonable diligence in pursuing his claim. Reasonable diligence means active pursuit

of information despite delays. See Gray, 865 F.3d at 913 (comparing Gray, who waited

during the 113 days it took Indiana Court of Appeals to send his file, with the petitioner

in Socha, who sent a "stream of requests" while unable to access his file).

"[R]easonable effort through the limitations period is required." Mayberry v. Dittman,

904 F.3d 525, 531 (7th Cir. 2018) (emphasis added).

       Jones argues that he made painstaking efforts to pursue his petition, including

writing to the Illinois House of Representatives and the Clerk of the Circuit Court of

Cook County, and he has included Freedom of Information Act (FOIA) requests dated

September 28, 2016, November 17, 2016, January 17, 2017, March 13 2019, and

November 20, 2019. All of these requests, however, postdate the March 10, 2016

expiration of Jones' one-year filing limit. The Court also notes that Jones appears to

have been fully capable of filing his state habeas corpus petition in February 2017

(including later appeals), despite the missing information he references now.

       Jones also says that he has been requesting information regarding his case,

including transcripts of the proceedings, a copy of the conviction, and a copy of the

complaint for preliminary hearing, some of which took over a year to obtain. Beyond the

FOIA requests, however, Jones has not documented his assertion. And in any event,

Jones has not shown that he was actively pursuing these matters during the period



                                             9
between the conclusion of his post-conviction proceedings, May 27, 2015, and the end

of the one-year period to file, March 10, 2016, when the one-year clock ran out.

       For these reasons, the Court concludes that Jones's federal habeas corpus

petition is time-barred and therefore grants respondent's motion to dismiss.

       When a court denies a petition for habeas corpus, it must issue or deny a

certificate of appealability (COA). A court should grant a COA only if the applicant has

made a substantial showing of the denial of a constitutional right. Ouska v. Cahill-

Masching, 246 F.3d 1036, 1045 (7th Cir. 2001). When, as in this case, the habeas

corpus petition is denied on procedural grounds, a COA "should issue . . . if the

[petitioner] shows, at least, that jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional right, and that jurists of

reason would find it debatable whether the district court was correct in its procedural

ruling." Slack v. McDaniel, 529 U.S. 473, 478 (2000) (emphasis added). In this case,

reasonable jurists would not differ over whether the petition is time barred, as all of the

circumstances cited by Jones as a basis to extend or toll the limitations period took

place after it had already expired.

                                         Conclusion

       For the reasons stated above, the Court grants respondent's motion to dismiss

[dkt. no. 9] and directs the Clerk to enter judgment dismissing the petition for habeas

corpus. The Court declines to issue a certificate of appealability.

Date: June 21, 2021

                                                    ________________________________
                                                         MATTHEW F. KENNELLY
                                                         United States District Judge



                                               10
